DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment and remarks, filed 1/25/21, are acknowledged.
	Claims 12, 20, 63-66, 69 have been amended.
	Claims 72-86 have been added.
	Claims 12, 14-15, 20, 63-66, 69, 72-86 are pending.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Chris Yu on 3/5/21.

IN THE CLAIMS:

Claim 12 has been amended as follows:
A method of treating a subject having cancer
	a. transfecting a cell expressing a major histocompatibility complex (MHC) molecule with a plurality of vectors each comprising a gene encoding a protein of interest and a glycosylphosphatidylinositol (GPI) signaling anchor, or a vector comprising a fusion gene encoding a plurality of proteins of interest and GPI signaling anchors, such that the proteins of interest are expressed and anchored to the cell surface via the GPI signaling anchors, wherein the proteins of interest include IL-15, IL-21, IL-2, CD86, CD64, and CD137L;
ghost cell (GHC) that is substantially free of all intracellular components;
c. co-culturing the GHC with an immune cell isolated from the subject to expand and activate the immune cell, wherein the immune cell is a T cell or an NK cell; and
d. infusing the activated immune cell into the subject.

Claim 20 has been amended as follows:
	A method of treating a subject having cancer
	a. transfecting a cell with
i. a vector encoding a major histocompatibility complex (MHC) molecule and a glycosylphosphatidylinositol (GPI) signaling anchor; and
ii. a plurality of vectors each comprising a gene encoding a protein of interest and a GPI signaling anchor, or a vector comprising a fusion gene encoding a plurality of proteins of interest and GPI signaling anchors, such that the MHC molecule and the proteins of interest are expressed and anchored to the cell surface via the GPI signaling anchors, wherein the proteins of interest include IL-15, IL-21, IL-2, CD86, CD64, and CD137L;
	b. lysing the cell of step (a) by hypotonic means to form a ghost cell (GHC) that is substantially free of all intracellular components;
c. co-culturing the GHC with an immune cell isolated from the subject to expand and activate the immune cell, wherein the immune cell is a T cell or an NK cell; and
d. infusing the activated immune cell into the subject.


Claim 72 has been amended as follows:
The method of claim 69, wherein the immortalized cell line is or Jurkat.

Claim 78 has been cancelled.

Claim 81 has been amended as follows:
The method of claim 80, wherein the immortalized cell line is or Jurkat.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes						
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644